Citation Nr: 1820900	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this case in August 2016. 

The Veteran testified at a hearing before the undersigned in March 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that this case should be remanded again for further efforts to verify his reported in-service stressor.  See January 2018 Appellate Brief.  The Board agrees.  Specifically, a response from the Joint Services Records and Research Center (JSRRC) states that the history provided by the Lackland Military Training Center did not show that a service member had committed suicide in basic training.  However, as noted by the Veteran, the service member who reportedly died in basic training did not commit suicide, but rather died as an accident.  Thus, it is unclear whether the JSRRC conducted the appropriate search.  An August 2017 letter from the Air Force Liaison Office states that it could not find documentation in the Veteran's personnel and medical file that he broke his neck during basic training.  However, the Veteran does not state that he broke his neck during service, but rather that another service member broke his neck when he fell on the Veteran, which was the source of the trauma for him.  Thus, as it is unclear that the appropriate search was conducted, another effort should be made to verify the Veteran's stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the JSRRC and/or any other appropriate source for any information regarding an Airman (name unknown) who reportedly fell and died during training exercises in April 1969 while assigned to the Headquarters 3270, basic training school 3723, flight number 0362AFR39-29, Lackland Air Force Base.  The service member did not commit suicide, according to the Veteran, but rather died in an accident.  Thus, the AOJ should ensure that the JSRRC conducts the appropriate search.

2.  Add to the claims file any outstanding VA treatment records for the Veteran dated since November 2017. 

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




